        Case 1:20-cv-11352-RGS Document 8 Filed 07/22/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 20-11352-RGS

                        CARLA MARIE CONFORTO

                                      v.

                   COMMISSIONER LINDA S. SPEARS


                    FINAL ORDER OF DISMISSAL


      In accordance with the Order dated July 22, 2020, dismissing this

action for the reasons stated therein, it is hereby ORDERED that the above-

captioned matter is dismissed in its entirety.


Date: 7/22/2020                       /s/ Richard G. Stearns
                                      __________________________
                                      UNITED STATES DISTRICT JUDGE
